Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 07/15/2021. Claims 11, 13-15, 18, 20-22, 25 have been amended. Claims 30 and 31 has been added. Claims 16, 17, 19, and 29 Currently pending for review are Claims 11-15, 18, 20-28, 30, and 31.
Response to Amendment
Regarding the Objections and Rejections in the Office Action filed on 03/15/2021 has been withdrawn unless otherwise indicated below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 “a support beam connection on an inside and an outside of the upper rectangular support frame” lacks antecedent basis in the specifications.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a support beam connection on an inside and an outside of the upper rectangular support frame” of Claim 1 and “wherein the support beam is attached to an the inner side of the rectangular support frame; and wherein the support beam extends to an the outer side of the rectangular support frame.” Of Claim 22, and “wherein each truncated A frame comprises a first intermediate bar position a distanced below the upper rectangular support frame and a second lower bar positioned a distance below the intermediate bar, wherein each of the bars connects each of the upright poles of the support assembly wherein each truncated A frame comprises a top bar between the upper ends of the support poles and a central bar intermediate the upper and lower ends of the support poles. “ of Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is suggested that Applicant disclose a reference number for the support beam connection on an inside and outside of the upper rectangular support frame.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claims 13, 15, and 22 are objected to because of the following informalities:  
Claim 13 Line 2 recites “a cover assembly”, it is suggested that Applicant replace the limitation with --the cover assembly--.
Claim 15 Line 3 recites “the an assembled frame” and “the frame assembly”, it is suggested that Applicant remove “the” in “the an assembled frame” and replace “the frame assembly” with --the assembled frame--. 
Claim 22 Lines 2&3 recite “an the”, it is suggested that Applicant remove “the”.              Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment means for connecting” of Claim 25.

              If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15, 18, 20-28, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 22 recites “a support beam connection on an inside and an outside of the upper rectangular support frame”, from a review of Fig. 24 it would appear that the support beam connection is only on an inside of the rectangular support frame and therefore it is unclear where the support beam connection is on an outside of the upper rectangular support frame. 
Claim 20 recites “wherein each truncated A frame comprises a first intermediate bar position a distanced below the upper rectangular support frame and a second lower bar positioned a distance below the intermediate bar, wherein each of the bars connects each of the upright poles of the support assembly wherein each truncated A frame comprises a top bar between the upper ends of the support poles and a central bar intermediate the upper and lower ends of the support poles.”. The figures depict a central bar 12b intermediate the upper and lower ends of the support poles (Fig. 23). However, the top bar appears to be part of the upper rectangular support frame lateral support structure 12, and thus there is no depiction or support for an additional first intermediate bar and second lower bar. And therefore it appears Applicant is claiming an embodiment not supported in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a first intermediate support bar” and “a top bar”, and further a second lower bar and central bar. However Fig. 23 only depicts an upper rectangular support frame lateral support structure 12a and an central bar 12b, and thus it is unclear if the first intermediate support bar and top bar are the same or different. It would further appear that the first intermediate support bar and top bar are part of the upper rectangular support frame lateral support structure and should be interpreted as --wherein the upper rectangular support frame lateral support structure comprises a top bar--. Furthermore it is unclear if Applicant is claiming an embodiment not disclosed in the original disclosure.
Claim 22 recites “the rectangular support frame”,  this limitation lacks antecedent basis, it is unclear if the rectangular support frame is the same or different from the previously recited “upper rectangular support frame lateral support structure”. Thus, if they are considered the same, it is unclear how the support beam is attached to an inner side and outside of the upper rectangular support frame later al support structure.
Claim limitation “attachment means for attaching swings” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to indicate what structure is considered for the “attachment means”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gembarowicz (US 6402631) .
Regarding Claim 11, Gembarowicz teaches a modular play set including:                   one or more support beams 29 for supporting a plurality of play equipment therealong (Refer to Fig. 1 Col 3 Lines 45-54:” FIG. 1 illustrates a preferred embodiment of the net set of the invention, generally referred to as net set 20, attached to a swing set. The swing set shown in FIG. 1 comprises left side structure 12 (with ladder 12a), right side structure 27 (with ladder 27a) which are interconnected by top support structure 29 comprising two parallel beams, which in turn may be interconnected by perpendicular cross members which form an upper horizontal ladder member (monkey bars). The swing set also includes play structure 14 attached to side structure 27.”);                    two or more support assemblies 25,27 each supporting at least an end of the or each support beam 29 above a support surface in a lateral attitude (Refer to annotated Fig. 2B below);                    the support assemblies each including one or more upright poles 25,27 having a lower end for engagement with the support surface and an upper end remote from the lower end (Refer to Figs. 1 & 2B); and                     an upper rectangular support frame lateral support structure (The Office considers the lateral support structure rectangular in so much as Applicant has shown being an A frame Fig. 24-25) associated with each support assembly 25,27 and engaging the upper end of the or each pole 25, the rectangular support frame lateral support structure having a support beam connection on an inside and an outside of the upper rectangular support frame (Refer to annotated Fig. 2B below to depict the connection on an inside and outside of the lateral frame in so much as Applicant has shown) for connecting to one end of one or more of the support beams and extending by a predetermined distance transverse to the or at least one of the support beams connected thereto, wherein the upper rectangular support frame lateral support structure is adapted to provide support for the cover assembly 20 so that, in use, the cover Refer to annotated Fig. 2B below).
    PNG
    media_image1.png
    828
    700
    media_image1.png
    Greyscale

Regarding Claim 12, Gembarowicz continues to teach wherein the cover assembly 20 comprises a support band 42 wrapped around at least a part of an external perimeter of the modular play set (Refer to Col 4 Lines 15-23:” Wraps or ties 42, FIGS. 2A and 2B, are use to attach the sides of net 20 to the top of side structures 12 and 27 of the swing set. Ties 42 are preferably made from rope, twine or a hook and loop material such as VELCRO.”..The Office considers the hook & loop material a band).
Regarding Claim 13, Gembarowicz continues to teach wherein the upper rectangular support frame lateral support structure provides a wide support for a cover assembly 20 to be mounted on or fastened to thereto, the cover assembly including the support band 42 formed from a substantially inextensible material (Refer to Col 4 Lines 15-23:” Wraps or ties 42, FIGS. 2A and 2B, are use to attach the sides of net 20 to the top of side structures 12 and 27 of the swing set. Ties 42 are preferably made from rope, twine or a hook and loop material such as VELCRO.”..The Office considers the hook & loop material a band).
Regarding Claim 14, Gembarowicz continues to teach wherein the inextensible material 42 is wrapped around the external perimeter of two or more of the upper rectangular support frames lateral support structures (Refer to Fig. 1 to depict that there is a net portion on two lateral support structures at each end of the support beam 29, which are held on by the inextensible material 42).
Regarding Claim 15, Gembarowicz continues to teach wherein the cover assembly 20 is sized as a tight fit to the upper rectangular support frames lateral support structure, thereby providing additional stiffness to the an assembled frame of the modular play set against relative movement of the parts of the frame assembly (Refer to Col 4 Lines 7-15:” Net 20 is preferably made of standard plastic netting material, and each piece of netting is preferably reinforced along each edge, for example, by intertwining cording along the edges. Net 20 should have a weave that is tight enough to prevent a golf ball, or whatever other game ball is used, from passing through the net.”..the office takes the position that the net is tight when tied to the frame).
Regarding Claim 19, Gembarowicz continues to teach wherein the rectangular support frame comprises a plurality of rungs so that the frame has a ladder-like construction (Refer to Fig. 2A Col 3 Lines 45-54:” FIG. 1 illustrates a preferred embodiment of the net set of the invention, generally referred to as net set 20, attached to a swing set. The swing set shown in FIG. 1 comprises left side structure 12 (with ladder 12a), right side structure 27 (with ladder 27a) which are interconnected by top support structure 29 comprising two parallel beams, which in turn may be interconnected by perpendicular cross members which form an upper horizontal ladder member (monkey bars).”).
Regarding Claim 22, Gembarowicz continues to teach wherein the support beam 29 is attached to the inner side of the rectangular support frame; and              wherein the support beam extends to the outer side of the rectangular support frame (Refer to annotated Fig. 2B above to depict the connection on an inside and outside of the lateral frame in so much as Applicant has shown in Fig. 24,25).
Regarding Claim 23, Gembarowicz continues to teach wherein there are three or more support assemblies 25 (Refer to Fig. 1 to depict two on each side of the support beam 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gembarowicz (US 6402631) in view of Chen (US 20090258759).
Regarding Claim 24, Gembarowicz  fails to expressly disclose wherein the support assemblies are adapted to be joined end-to-end by joiners, Chen continues to teach wherein the support assemblies are adapted to be joined end-to-end by joiners (Refer to Chen Paragraph [0002] The backyard swing set is typically a frame structure supporting swing. The frame structure is typically steel tubing welded or bolted together to provide a stable swing
Regarding Claim 25, Gembarowicz continues to teach swings (swings are removable) or other play equipment 14 but fails to teach comprising attachment means for connecting attaching swings or other play equipment, wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings. Chen teaches a attachment means 29 for attaching swings or other play equipment, wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings 58,88 (Refer to Chen Fig. 1). Chen is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the swing set of Gembarowicz to comprise attachment means for attaching swings or other play equipment, wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings. Chen teaches a attachment means 29 for attaching swings or other play equipment, wherein the swings are selected from standard swings, boat swings, bucket swings, trapeze, tyre swings, glide swings, swivel swings and slings 58,88 (Refer to Chen Fig. 1) as taught by Chen. Since such attachment means and swings are common and known in the art and do not patentably distinguish the invention over prior arts. 
Regarding Claim 26, Gembarowicz fails to teach further provided a flexible support assembly formed from trampoline mat material connectible to at least one of the support assemblies remote from the support beam. Chen continues to teach a flexible support assembly 10 formed from trampoline mat material 188 connectible to at least one of the support assemblies remote from the support beam (Refer to Fig. 1 of Chen). The Office takes the position that it would have been obvious to modify the device of Gembarowicz to be in view of Chen such that there is incorporated a flexible support assembly 10 
Regarding Claim 27, Gembarowicz in view of Chen continues to teach wherein the flexible support assembly includes a sheet of flexible, substantially inextensible material held taut between two of the upright poles 25 (Refer to Fig. 1 of Chen Paragraph [0045]..the Office takes the position that it is known in the art that trampoline mat materials are flexible and inextensible).
Regarding Claim 28, Gembarowicz in view of Chen continues to teach wherein the substantially inextensible material 188 extends to at least two ground anchors 135 remote from the lower ends of the support poles 25(poles of Gembarowicz as modified) (Refer to Chen Fig. 1). 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gembarowicz (US 6402631) in view of Tseng (US D483429).
Regarding Claim 30, Gembarowicz teaches the claimed invention but fails to teach wherein there is only one support beam, wherein the support beam connects to the inside of the upper rectangular support frame connected to two of the support assemblies. Tseng teaches a modular play set comprising only one support beam connecting to the inside of the upper rectangular support frame connected to two support assemblies (Refer to annotated Fig. 1 below).
    PNG
    media_image2.png
    453
    605
    media_image2.png
    Greyscale
               Tseng is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the device of Gembarowicz to be in view of Tseng such that there is only one support beam since Tseng teaches that such frame structure comprising a single support beam is suitable for play sets and such modification would have been obvious to produce expected results and does not patentably distinguish the invention over prior arts.
Response to Arguments
In regards to Applicant’s Argument of 35 U.S.C. 102(b) rejection made to Claims 11-17, 19, 22-23 and 29 under 35 of Gembarowicz:           Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. Wherein Applicant argues that the device cannot support a plurality of play equipment. The Office  the amendments above, such that the upper lateral support beam of Gembarowicz is rectangular in shape. The Office suggest Applicant further define the upper rectangular support frame to overcome Gembarowicz. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784